Citation Nr: 1450318	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a bilateral ankle disability. 

4.  Entitlement to service connection for gout. 

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability. 

6.  Whether new and material evidence has been submitted to reopen the claim of service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Veteran testified at a video conference before the undersigned.  A transcript of this hearing is of record.

In July 2010, the case was remanded for additional notice and development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's prior remand, the Veteran was scheduled for VA examinations concerning the claimed disabilities; he failed to report for the examinations.  Although he explained in a July 2012 statement that he had not receive notice of the examinations due to an address change and asked for the examination to be rescheduled, no action was taken.

The Veteran has provided good cause for his failure to report for the examinations, so they should have been rescheduled to comply with the Board's directives.  As this was not done, the case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All ongoing treatment records since August 2010 should be added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify VA and non-VA treatment providers since August 2010.  Take appropriate steps to obtain copies of pertinent treatment records to include securing consent forms, if necessary.

The Veteran must be notified of unsuccessful attempts to obtain private treatment records and notified he may submit these records on his own.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

a) Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears. 

b) The examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure.   In rendering an opinion, the examiner should take into account the Veteran's reported history of hearing loss.

c) The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached. 

3.  Schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including X-rays if indicated, should be accomplished. 

a) The examiner should obtain a history from the Veteran and render diagnoses of all current disabilities manifested by joint pain, including gout, any right shoulder disorder, any right knee disorder, and any bilateral ankle disorder.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorders are found, the examiner should so state. 

b) The examiner should specifically indicate whether or not joint pains are symptoms of a diagnosed disability or are attributable to an undiagnosed illness. 

c) The examiner should state whether it is at least as likely as not that any current disability manifested by joint pain (including gout, any right shoulder disorder, any right knee disorder, and any bilateral ankle disorder) had its clinical onset during active service or is related to any in-service disease, event, or injury. 

d) With respect to any right knee disorder, the examiner should specifically acknowledge and discuss the treatment during service for the Veteran's right knee, including the tendon strain in 1978 and the MCL injury in 1994. 

e) The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached. 

4.  Schedule the Veteran for a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

a) The examiner should obtain a history from the Veteran and render diagnoses of all current skin disabilities found to be present.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorders are found, the examiner should so state. 

b) The examiner should specifically indicate whether or not any skin manifestations are symptoms of a diagnosed disability or are attributable to an undiagnosed illness. 

c) The examiner should state whether it is at least as likely as not that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. In providing this opinion, the examiner should specifically acknowledge and discuss the treatment during service for the Veteran's skin, including the findings of tinea, pseudofolliculitis barbae, dermatitis, miliac (sp?), and ptyrasis (sp?) versicolor. 

d) The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached. 

5.  Then, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry. 

6.  Finally, readjudicate the claims on appeal.  For the skin and orthopedic disabilities (gout, right knee, right shoulder, bilateral ankles), consider whether these disabilities are due to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



